Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Information Disclosure Statement submitted by Applicants on November 8th, 2021, March 28th, 2022, August 30th, 2022 and September 26th, 2022 have been received and fully considered.

Claims 1-20 are pending.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 16 of U.S. Patent No. 10,811,071 (hereinafter U.S. Pat. No. ‘071). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-11 and 16 of U.S. Pat. No. ‘071 recites similar elements and limitations in claims 1-16 of the present application.
Regarding claim 1 and claims 6-7 of the present application, claim 1 of U.S. Pat. No. ‘071 recites “A three-dimensional (3D) memory device, comprising: 
a first semiconductor structure comprising a peripheral circuit, an array of static random-access memory (SRAM) cells, and a first bonding layer comprising a plurality of first bonding contacts; 
a second semiconductor structure comprising an array of 3D NAND memory strings and a second bonding layer comprising a plurality of second bonding contacts; and 
a bonding interface between the first bonding layer and the second bonding layer, wherein the first bonding contacts are in contact with the second bonding contacts at the bonding interface.”

Regarding claim 2 of the present application, claim 11 of U.S. Pat. No. ‘071 recites “The 3D memory device of claim 1, wherein the 3D memory device is packaged in at least one of an embedded multi-media card (eMMC) or a universal flash storage (UFS) (claimed a same chip).

Regarding claim 3 of the present application, claim 2 of U.S. Pat. No. ‘071 recites “The 3D memory device of claim 1, wherein the first semiconductor structure comprises: a substrate; the peripheral circuit on the substrate; the array of SRAM cells on the substrate and non-overlapping with the peripheral circuit; and the first bonding layer above the peripheral circuit and the array of SRAM cells.”

Regarding claim 4 of the present application, claim 16 of U.S. Pat. No. ‘071 recites “The method of claim 15, wherein forming the peripheral circuit and the array of SRAM cells comprises forming a plurality of transistors on the first substrate.”

Regarding claim 5 of the present application, claim 9 of U.S. Pat. No. ‘071 recites “The 3D memory device of claim 1, wherein the peripheral circuit and the array of SRAM cells are stacked one over another.”

Regarding claim 8 of the present application, claim 10 of U.S. Pat. No. ‘071 recites “The 3D memory device of claim 1, wherein the first semiconductor structure comprises a first interconnect layer vertically between the first bonding layer and the array of SRAM cells, and the second semiconductor structure comprises a second interconnect layer vertically between the second bonding layer and the array of 3D NAND memory strings.

Regarding claim 9 and claim 10 of the present application, claim 2 of U.S. Pat. ‘071 recites “The 3D memory device of claim 1, wherein the first semiconductor structure comprises: a substrate; the peripheral circuit on the substrate; the array of SRAM cells on the substrate and non-overlapping with the peripheral circuit; and the first bonding layer above the peripheral circuit and the array of SRAM cells.”
Claim 3 of U.S. Pat. No. ‘071 recites “The 3D memory device of claim 2, wherein the second semiconductor structure comprises: the second bonding layer above the first bonding layer; a memory stack above the second bonding layer; the array of 3D NAND memory strings extending vertically through the memory stack; and a semiconductor layer above and in contact with the array of 3D NAND memory strings.”

Regarding claim 11 and claim 15 of the present application, claim 4 and claim 8 of U.S. Pat. No. ‘071 recite “The 3D memory device of claim 3/7, further comprising a pad-out interconnect layer above the semiconductor layer.”

Regarding claim 12 and claim 16 of the present application, claim 5 of U.S. Pat. No. ‘071 recites “The 3D memory device of claim 3, wherein the semiconductor layer comprises at least one of polysilicon or single-crystal silicon.”

Regarding claim 13 and claim 14 of the present application, claim 6 of U.S. Pat. No. ‘071 recites “The 3D memory device of claim 1, wherein the second semiconductor structure comprises: a substrate; a memory stack above the substrate; the array of 3D NAND memory strings extending vertically through the memory stack; and the second bonding layer above the memory stack and the array of 3D NAND memory strings.”
Claim 7 of U.S. Pat. No. ‘071 recites “The 3D memory device of claim 6, wherein the first semiconductor structure comprises: the first bonding layer above the second bonding layer; the peripheral circuit above the first bonding layer; the array of SRAM cells above the first bonding layer and non-overlapping with the peripheral circuit; and a semiconductor layer above and in contact with the peripheral circuit and the array of SRAM cells.”

Claims 17-20 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN T. NGUYEN whose telephone number is (571)272-1789. The examiner can normally be reached on Monday to Friday from 07:30Am to 04:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN, can be reached at telephone number (571) 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

 /TAN T. NGUYEN/Primary Examiner, Art Unit 2827